Citation Nr: 0022637	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-00 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for bronchitis, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of June 1995 from the Buffalo, New York Regional 
Office (RO) which denied increased (compensable) ratings for 
service-connected bronchitis and sinusitis.  During the 
pendency of the appeal, the zero percent evaluation for 
bronchitis was increased to 10 percent by a March 1996 rating 
decision, and to 30 percent by a July 1998 rating 
determination.

This matter was previously before the Board in October 1997 
and November 1998.  On both occasions, it was remanded for 
additional development.  (The claim for an increased rating 
for bronchitis is deferred pending completion of the 
development sought in the remand below.)  


FINDING OF FACT

Sinusitis is manifested by postnasal discharge and regularly 
recurring headaches; there are no incapacitating episodes of 
sinusitis, no severe frequent headaches, and no discharge or 
crusting reflecting purulence.  


CONCLUSION OF LAW

An increased (10 percent) rating for sinusitis is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6513 
(1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1999).

During the pendency of the veteran's appeal, the regulations 
governing ratings for respiratory disabilities were amended.  
61 Fed. Reg. 46,720 (1996).  The United States Court of 
Veterans Appeals (Court) has held that, where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet.App. 70, 76 (1994), Hayes  v. Brown 5 
Vet.App. 60, 66-67 (1993), Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  The record reflects the RO has adjudicated 
the veteran's claim and developed the appeal under both the 
old and new rating criteria.  Therefore, the Board will apply 
the most favorable criteria in evaluating the claim for an 
increased rating.

The appellant was afforded a VA examination for compensation 
and pension purposes in September 1994.  Upon examination, no 
tenderness over the sinuses was elicited.  The nasal septum 
was at the midline.  There was no interference with the 
breathing space or evidence of a purulent discharge.  It was 
reported that the veteran occasionally had left frontal 
headaches as well as serous dripping from the nose. 

A VA examination of the sinuses was performed in March 1998.  
The appellant gave a history of developing maxillary 
sinusitis in service which did not improve with sinus 
irrigation.  He related that he underwent a Caldwell-Luc 
maxillary antrostomy for drainage of infection, and 
subsequently noticed numbness in his mid-face which gradually 
resolved.  The appellant stated that, since that time, he had 
had recurrent sinus infections, although less frequently in 
recent years.  He related that he had frequent chronic 
anterior and posterior mucoid drainage which was rarely 
purulent and did not have a problem with epistaxis.  The 
veteran indicated that he had had no other surgery for his 
sinusitis and took no medication for it.  

The examiner noted that the appellant had recurrent frontal 
headaches, and that the claims folder showed past treatment 
for recurring chronic frontal sinusitis.  It was noted that 
he had seasonal allergy symptoms, particularly related to 
grass and probably molds, as he reported rhinorrhea, 
sneezing, itching and some asthmatic symptoms when the leaves 
fell.  It was noted that he had had no recent incapacitation 
from sinusitis.

Upon examination, the nasal cavity was clear and the septum 
was midline.  The turbinates were unremarkable.  There was no 
discharge or lesion.  There was no sinus tenderness.  A 
diagnosis of chronic, recurrent sinusitis, not currently 
active, was rendered. 

VA outpatient records dated from 1997 through January 1999 
show, among other things, that the appellant was occasionally 
seen with a complaint of sinus drainage.  

At an April 1999 VA examination, the veteran reported that he 
had a constant watery nasal discharge and intermittent mild 
frontal headaches for which he took two Tylenol tablets as 
needed for relief.  Upon examination, there was no tenderness 
to percussion over the frontal and maxillary sinuses.  No 
discharge, deformity, or obstruction of the nose was noted.  
Radiological study of the paranasal sinuses was interpreted 
as normal.  The examiner commented that there was no evidence 
during the examination or in VA medical records which 
indicated that the veteran's service-connected sinusitis was 
active, and that there were no incapacitating episodes due to 
sinusitis.  

The veteran's sinusitis is evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  The rating criteria in effect prior to 
October 7, 1996, under 38 C.F.R. § 4.97, Diagnostic Code 6513 
provided that chronic maxillary sinusitis with X-ray 
manifestations only, or with symptoms either mild or only 
occasional, warranted a noncompensable evaluation.  When 
moderate, with discharge or crusting or scabbing, infrequent 
headaches, a 10 percent evaluation was warranted.  A 30 
percent evaluation was warranted when the symptoms were 
severe, with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A maximum schedular 50 percent 
evaluation was appropriate where the symptoms were post-
operative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1996).  

Effective October 7, 1996, the rating criteria for sinusitis 
were revised as follows.  A noncompensable evaluation is 
warranted when maxillary sinusitis is detected by X-ray only.  
38 C.F.R. § 4.97 (1999).  A 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id.  A 30 percent 
evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  A maximum schedular 50 percent 
evaluation is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.  
A note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  Id.

As noted above, the veteran has indicated that he experiences 
frequent problems with a watery drainage and has recurring 
headaches.  His headaches are relieved by the use of over-
the-counter pain medication.  The Board finds that such 
problems strongly suggest that he satisfies the rating 
criteria for a 10 percent rating under the old criteria; in 
other words, he has problems with discharge and headaches, 
albeit infrequent ones.  However, the evidence does not show 
that he experiences problems beyond this.  He has not 
experienced incapacitating episodes, and he has not had 
problems with purulent discharge or crusting reflecting 
purulence.  Consequently, whether viewed under the old or new 
criteria, a rating greater than 10 percent is not warranted.  
38 C.F.R. § 4.97 (1996); 38 C.F.R. § 4.97 (1999).  


ORDER

An increased (10 percent) rating for sinusitis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

When the Board remanded this case previously, it noted that 
the rating criteria by which bronchitis is evaluated had 
changed.  An examination was required in order to obtain 
findings necessary to rate the veteran's bronchitis in 
accordance with the new rating criteria, especially those 
that required pulmonary function test results.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (1999).  This was done, at least 
to an extent, in April 1999 when pulmonary function testing 
was completed.  However, as the Board noted in its most 
recent remand, it does not appear that findings were made as 
to maximum oxygen consumption, measured in ml/kg/min.  Even 
the April 1999 test results do not appear to have included 
such findings.  This is significant because a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) would warrant a 60 percent rating for bronchitis, 
notwithstanding that other pulmonary function results did not 
warrant more than a 30 percent rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1999).  Even a 100 percent rating might 
be assigned if the maximum oxygen consumption is less than 15 
ml/kg/min (with cardiac or respiratory limitation), 
notwithstanding all other pulmonary function test results.  
Id.  Consequently, a remand is required to obtain such 
information.  

This case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
pulmonary function testing that includes 
all findings necessary to apply the 
criteria listed in 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1999), including 
maximum oxygen consumption measured in 
ml/kg/min.  The examiner should be given 
a copy of the rating criteria so that 
he/she understands what tests are 
required.  

2.  The RO should again adjudicate the 
claim for an increased rating for 
bronchitis.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice, but he may submit 
additional evidence/argument while the case is in a remand 
status.  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

